              Case 2:19-cv-00549-JAD-DJA Document 42 Filed 04/06/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Jeffrey Wilson,                                            Case No.: 2:19-cv-00549-JAD-DJA

 4             Petitioner
                                                          Order Granting Motion to Seal or Strike
 5 v.
                                                                         [ECF No. 40]
 6 William Hutchings, et al.,

 7             Respondents

 8            The respondents in this habeas action move to seal or alternatively to strike documents

 9 that they inadvertently filed without adequately redacting them first. They argue that requiring

10 them to refile the properly redacted documents would create confusion because the parties have

11 already referenced the documents in various filings. Many documents contain personal

12 information including addresses, birthdays, and names of minors. While the need to protect this

13 private information is compelling, I must also balance that concern with the public’s interest in

14 the other information contained in the documents. 1 Importantly, much of that information would

15 otherwise be available, had the exhibits been properly redacted in their initial filing.

16            In balancing those concerns, I find that compelling reasons exist to seal the unredacted

17 copies of those documents. It’s unclear however what documents the defendants move to seal

18 because they reference “ECF No. 20-4, Exhibit 63” 2 but the record indicates that ECF No. 20-4

19 is actually Exhibit 65. So I grant the respondents’ unopposed motion in part. The respondents

20 may re-urge their request to seal either ECF No. 20-4 or Exhibit 63 and must do so by April 13,

21

22

23   1
         Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006).
     2
         ECF No. 40 at 3.
          Case 2:19-cv-00549-JAD-DJA Document 42 Filed 04/06/21 Page 2 of 2




 1 2021. The respondents then have until April 20, 2021, to file the redacted copies of the sealed

 2 exhibits that comply with Local Rule IC 6-1.

 3         IT IS THEREFORE ORDERED that respondents’ motion to seal or in the alternative

 4 strike unredacted exhibits [ECF No. 40] is GRANTED IN PART. The respondents’ motion is

 5 denied without prejudice with respect to ECF No. 20-4. The respondents have until April 13,

 6 2021, to resubmit their sealing motion as to ECF No. 20-2 or ECF No. 20-4. The Clerk of

 7 Court is directed seal ECF Nos. 18-4, 18-8, 18-21, 18-31, 20-2, 20-4, 20-9, and 20-14.

 8         IT IS FURTHER ORDERED that the respondents must file the redacted exhibits by

 9 April 20, 2021.

10

11                                                            _______________________________
                                                              U.S. District Judge Jennifer A. Dorsey
12                                                                                     April 6, 2021

13

14

15

16

17

18

19

20

21

22

23



                                                   2
